EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kerry Creeron on 28 July 2021.

The application has been amended as follows: 
1. (Currently Amended)	A method, comprising:
obtaining, by a server system and from a requesting system, request data comprising: a user account identifier associated with an account, a smart contract address, and an indication of desired data, wherein the requesting system comprises a client device associated with the account;
determining, by the server system, an alias token associated with the user account identifier;
determining, by the server system and based on the smart contract address, at least one smart contract maintained by a distributed ledger stored using a distributed network system, wherein the smart contract is associated with the alias token;
transmitting, by the server system and to the distributed network system, a request to execute the smart contract;

obtaining, by the server system and directly from each related server system, at least one response component comprising data corresponding to the indication of desired data and associated with the alias token; 
generating, by the server system, account data based on the indication of desired data;
generating, by the server system, response data based on the request for data, wherein the response data comprises the at least one response component and the account data; and
transmitting, by the server system and to the requesting system, the response data.

9.	(Currently amended)	The method of claim 1, further comprising:
obtaining, by the server system, a sharing request comprising [[an]] a second account identifier, a start date, an end date, a set of permissions, and an indication of a related server system;
generating, by the server system, the alias token;
generating, by the server system, a second smart contract comprising the second account identifier, the start date, the end date, the set of permissions, the indication of the related server system, and the alias token; and
recording the second smart contract using the distributed network system.

11.	(Currently amended)	A computing device, comprising:
	one or more processors; and
	memory storing instructions that, when executed by the one or more processors, cause the computing device to:
obtain, by a server system and from a requesting system, request data comprising: a user account identifier associated with an account, a smart contract address, and an indication of desired data, wherein the requesting system comprises a client device associated with the account;
determine, by the server system, an alias token associated with the user account identifier;
determine, by the server system and based on the smart contract address, at least one smart contract maintained by a distributed ledger stored using a distributed network system, wherein the smart contract is associated with the alias token;
transmit, by the server system and to the distributed network system, a request to execute the smart contract;
transmit, by the distributed network system and to at least one related server system, a message generated based on the smart contract and comprising the alias token identified and the indication of desired data;
obtain, by the server system and directly from each related server system, at least one response component comprising data corresponding to the indication of desired data and associated with the alias token; 
generate, by the server system, account data based on the indication of desired data;
generate, by the server system, response data based on the request for data, wherein the response data comprises the at least one response component and the account data; and
transmit, by the server system and to the requesting system, the response data








12.	(Currently amended)	The computing device of claim 11, wherein the instructions, when executed by the one or more processors, further cause the computing device to:
transmit, by the server system and to a computing device, a verification request comprising an identification of third-party server system, 
obtain verification request response data comprising an account identifier, wherein:
the verification request response data further comprises a start date and an end date; and
the smart contract further comprises the start date and the end date.

13.	(Currently amended)	The computing device of claim [[11]] 12, wherein:
the verification request response data further comprises permission data associated with the account identifier; and
the smart contract further comprises the permission data.

14. (Currently amended)	The computing device of claim 11, wherein the smart contract is recorded by:
transmitting, to the distributed network system, the smart contract;
validating, by the distributed network system, the smart contract; and
recording, by the distributed network system, the smart contract on [[a]] the ledger.

15. (Currently Amended)	The computing device of claim 11, wherein 
the distributed network system comprises a set of nodes communicating via a peer-to-peer network; and
the set of nodes provides a decentralized virtual machine









17. (Currently Amended)	A non-transitory machine-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising:
obtaining, by a server system and from a client device associated with an account, request data comprising: an account identifier, a smart contract address, and an indication of desired data from the account;

determining, based on the smart contract address, a smart contract identifying [[a]] at least one related server system based on the alias token, wherein the smart contract comprises a start date and an end date, wherein the smart contract is maintained by a distributed ledger stored using a distributed network system and is associated with the alias token;


transmitting, to the distributed network system, a request to execute the smart contract;
transmitting, to the at least one related server system, a message generated based on the smart contract and comprising the alias token and the indication of desired data; and
obtaining, directly from the at least one related server system, a response component comprising data corresponding to the indication of desired data and associated with the alias token; 
generating response data based on the request data, wherein the response data comprises the response component when the current date is after the start date and before the end date; and 
transmitting, to the client device, the response data.

19. (Currently Amended)	The non-transitory machine-readable medium of claim 17, wherein:
the distributed network system; and
the distributed network system executes the smart contract based on the message.

20. (Currently Amended)	The non-transitory machine-readable medium of claim 19, wherein:
the instructions further cause the one or more processors to obtain the response component by querying the smart contract stored on [[a]] the ledger


Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose the combination of features as claimed and arranged by applicant when read in light of the specification.  In this case, the allowance is based on the combination of the limitations in each independent claim and not on any single limitation.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Sifford et al. (US 2017/0243215 A1)—Sifford discloses a system wherein transaction records may be shared with the user and other financial institutions using smart contract stored on a distributed ledger (Para. 25, 26, 49).

Pinski et al. (US 2019/0087892 A1)—Pinski discloses a system wherein smart contracts may be used for sharing information among multiple organizations, wherein the smart contracts may have an effective/end date of the information sharing agreement (Para. 33, 48).

Monk et al. (US 2013/0297501 A1)—Monk discloses a system wherein an account identifier may be converted to an account alias (Para. 41).

Castinado et al. (US 2017/0132630 A1)—Castinado discloses a system wherein an alias token is linked to an account token (Abstract).

However, none of the cited references teach “the request data comprising…a smart contract address” and “determining, by the server system and based on the smart contract address, at least one smart contract maintained by a distributed ledger stored .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY DUFFIELD whose telephone number is (571)270-1643.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 3:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





29 July 2021
/Jeremy S Duffield/Primary Examiner, Art Unit 2498